 



Exhibit 10.3
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of this 22nd
day of January, 2007, by and between IMAGE ENTERTAINMENT, INC., a Delaware
corporation (“Image”), and Jeffrey Fink, an individual (“Employee”).
I. TERM OF AGREEMENT. Except as otherwise expressly set forth herein, this
Agreement shall remain in full force and effect for an approximate 14-month term
commencing on the date hereof and ending on March 31, 2008. This Agreement shall
automatically renew for successive one year terms unless either party delivers
to the other party a written notice terminating the Agreement effective the
following April by the later of December 31st or 60 days after the consummation
of a Change of Control (as defined below), if any. The first initial and any
subsequent periods shall collectively be called the “Term”.
The parties acknowledge that Employee’s hope is that in the event of a Change of
Control (as defined below), he will have the opportunity to renegotiate this
Agreement or enter into a new agreement such that he maintains substantially the
same title, duties, responsibilities, authority and reporting structure, while
increasing his Base Salary and extending his current Term by not less than one
year, or receiving a new Term of not less than two years.
II. ENGAGEMENT. Subject to the terms and conditions contained herein, Image
hereby engages the services of Employee and Employee hereby accepts such
engagement and agrees to render said to Image for the Term. Employee shall
report directly to Image’s Chief Operating Officer and shall have the title of
“CHIEF MARKETING OFFICER.”
(a) Services and Duties. Employee shall perform such duties, compatible with
Employee’s position as a “Chief Marketing Officer” (as defined below) and as
Image’s Executive Officers may reasonably require from time to time (the
“Duties”). In rendering Duties to Image, Employee shall use Employee’s good
faith efforts and ability to maintain, further and promote the interests and
welfare of Image. Employees assigned to the sales, marketing and acquisition
departments, and designated with the title of Executive Vice President, Senior
Vice President or Vice President, will be direct reports to the Chief Marketing
Officer.
(b) Duty of Loyalty. Employee hereby acknowledges and agrees that the engagement
of Employee by Image under this Agreement is exclusive and that during the Term
Employee shall not, directly or indirectly, whether for compensation or
otherwise, engage in any business that is competitive with the business of
Image, or render any services of a business, commercial or professional nature
to any other person or organization that is a competitor of Image or in a
business similar to that of Image, without the prior written consent of the
Chief Operating Officer of Image. Without limiting the generality of the
foregoing, the home entertainment licensing and distribution business shall
constitute a business that is competitive with the business of Image and an
entity engaged in the home entertainment licensing and distribution business
shall be deemed a competitor of Image.

 

1



--------------------------------------------------------------------------------



 



III. COMPENSATION.
(a) Base Salary. The amount of Employee’s annualized base salary through
March 31, 2008 will be $275,000.00 (“Base Salary”), or $22,916.66 per month.
Upon the earlier of August 1, 2007, or 30 days after the consummation of a
Change of Control, Employee’s annualized Base Salary shall increase to
$325,000.00. On April 1, 2008, if this Agreement has not been terminated as
provided for herein, Employee will be entitled to a 3.33% increase in his Base
Salary. For each subsequent year of the Term, if this Agreement is not
terminated, as provided for herein, Employee will be entitled to a cumulative 5%
increase in his then Base Salary.
(b) Discretionary Bonus. During the Term, Employee shall be eligible to receive
annual bonus compensation based on the net income of Image for the year in
question (“Discretionary Bonus”). The amount of such Discretionary Bonus (if
any) shall be determined by Image’s CEO and the Compensation Committee of
Image’s Board of Directors (the “Committee”), in their sole and absolute
discretion. Employee shall be treated no less favorably than the Chief Financial
Officer and the Chief Operating Officer in connection with Employee’s
eligibility for a Discretionary Bonus, and Employee shall not receive less than
the Chief Financial Officer and shall not receive materially less than the Chief
Operating Officer in the event Discretionary Bonuses are granted.
IV. OPTIONS AND OTHER STOCK-BASED AWARDS.
(a) In addition to Base Salary and Discretionary Bonus, Image may grant
stock-based awards (the “Awards”) to Employee in such form and amounts, and at
such time or times, as Image’s CEO and Board of Directors (or, if applicable,
Image’s stock option plan administrators or the Committee) shall determine from
time to time; provided, however, that nothing contained herein may be construed
or interpreted as a right or entitlement to receive any Awards at anytime during
the Term. Employee shall not receive less than the Chief Financial Officer and
shall not receive materially less than the Chief Operating Officer in the event
Awards are granted.
(b) Notwithstanding the above, upon start of Employee’s employment, Image will
grant Employee 10,000 Restricted Stock Units (“RSU’s”), vesting 3,300 RSU’s on
the first anniversary of the date of the grant, 3,300 RSU’s on the second
anniversary of the date of the grant and 3,400 RSU’s on the third anniversary of
the date of the grant. If Employee’s employment ends prior to any RSU’s vesting,
then all such unvested RSU’s shall be cancelled and forfeited by Employee.
However, upon a Change of Control, Termination Without Cause, or Resignation by
Employee for Good Cause (in each case as defined below) all unvested RSU’s will
immediately vest.

 

2



--------------------------------------------------------------------------------



 



(c) For purposes of this Agreement, “Change of Control” shall mean and be deemed
to have occurred on the earliest of the following dates or events:
(i) the date of an acquisition by any person of beneficial ownership (within the
meaning of Rule 13d-3 under Exchange Act of 1934, as amended) or a pecuniary
interest in more than 45% of the common stock or voting securities then entitled
to vote generally in the election of directors of Image (“Voting Stock”), other
than an acquisition by one or more Excluded Persons (Image, Image Investors Co.,
Standard Broadcasting Corporation Ltd., or Messrs. John Kluge, Stuart Subotnick
or Martin Greenwald) in connection with a new issuance of Voting Stock (or
rights to acquire Voting Stock) by Image to the Excluded Person in a transaction
that the Committee determines (in advance of the issuance) does not constitute a
Change of Control event, or in the event that one or more Excluded Persons take
Image from a public company to a privately held company;
(ii) approval by the shareholders of Image of a plan of merger, consolidation,
or reorganization of Image involving a more than 50% change in ownership or sale
or other disposition of all or substantially all of Image’s assets
(collectively, a “Business Combination”), other than a Business Combination: (1)
(x) in which substantially all of the holders of Image’s Voting Stock hold or
receive directly or indirectly 50% or more of the voting stock of the resulting
entity or a parent company thereof, and (y) after which no person (other than
any one or more of the Excluded Persons, as defined above) owns more than 50% of
the voting stock of the resulting entity (or a parent company) who did not own
directly or indirectly at least that amount of Voting Stock immediately before
the Business Combination; or (2) in which the holders of Image’s capital stock
immediately before such Business Combination will, immediately after such
Business Combination, hold as a group on a fully diluted basis the ability to
elect at least a majority of the directors of the surviving corporation (or a
parent company);
(iii) approval by the Board of Directors and (if required by law) by
shareholders of Image of a plan to consummate the dissolution or complete
liquidation of Image; or
(iv) the date the persons who were members of the Board of Directors at the
beginning of any 24-month period shall cease to constitute a majority of the
Board, unless the election, or the nomination for election by Image’s
shareholders, of each new director was approved by two-thirds of the members of
the Board of Directors then in office who were in office at the beginning of the
24-month period.
For purposes of determining whether a Change of Control has occurred, a
transaction includes all transactions in a series of related transactions.

 

3



--------------------------------------------------------------------------------



 



V. FRINGE BENEFITS. Employee acknowledges, understands and agrees he shall
receive the following fringe benefits, on the equivalent basis as the Chief
Financial Officer and the Chief Operating Officer:
(a) Medical, Dental, Life & Long-Term Disability Insurance. Image shall purchase
(or if applicable, maintain) during the Term (and pay the premium for): PPO
medical, dental, life and long-term disability insurance for Employee and
Employee’s spouse and dependent children (collectively, “Insurance”).
(b) Business/Travel Expenses. Employee shall be reimbursed in full for all
reasonable and actual out-of-pocket business (including free participation in
Image’s group business plans for cell phone and BlackBerry use) and travel
expenses (including airline upgrades) incurred in the performance of the Duties,
in accordance with Image’s travel reimbursement policies, provided Employee
shall first present an itemized account of such expenditures together with
supporting vouchers. For reference purposes, the Chief Operating Officer and
Chief Financial Officer currently travel via coach class on domestic flights and
business class on international flights.
(c) Vacation Time. Notwithstanding anything contained in Image’s Employee
Handbook, Employee is entitled to 4 weeks of paid vacation per calendar year.
Vacation time will be capped at eight (8) weeks maximum accrual at any point in
time during the Term. Once Employee has accrued eight (8) weeks vacation time,
he will not accrue additional time unless he uses some vacation time and his
accrued balance thereby drops below eight (8) weeks.
(d) Employee Handbook to Apply. Except as expressly set forth herein to the
contrary, all of the terms and conditions of the current version of the Image’s
Employee Handbook will apply, including but not limited to provisions relative
to confidentiality, periodic insider trading blackout updates, sick days,
holidays, leaves of absence and arbitration of disputes. In that connection,
Employee hereby acknowledges that Employee has been provided with a copy of
Image’s current Employee Handbook and agrees to read and be bound by the terms
of such Employee Handbook as may be in effect from time to time.
(e) Contribution Plan. Throughout the Term, Employee shall be entitled to
participate in the then-current Image 401(k) participation plan according to the
guidelines set forth by Image and the plan’s custodian. Image will match
Employee’s contributions to the participation plan, up to a maximum of 4% of
Employee’s Base Salary, at the rate of $0.50 per dollar contributed by Employee.
(f) Automobile Allowance. Employee shall receive an amount equal to $10,000.00
annually for an automobile allowance, which shall be paid to Employee in equal
installments during each pay period.
VI. WITHHOLDING. There shall be deducted from all compensation payable to
Employee thereunder, such sums, including without limitation, social security,
income tax withholding and unemployment insurance, as Image is by law obligated
to deduct.

 

4



--------------------------------------------------------------------------------



 



VII. CONFIDENTIALITY. In consideration of the payments to be received hereunder,
Employee agrees that:
(a) During the Term Employee will have access to and become acquainted with
confidential and proprietary information (“Confidential Information”) of Image.
Except as the Duties may require or as Image may otherwise consent to in
writing, Employee will not at any time disclose or use to the detriment of Image
or the sole benefit of Employee or any third party, either directly or
indirectly, any information, knowledge or data he receives in confidence or
acquires from Image or which relates to the Confidential Information of Image.
For purposes of this Agreement “Confidential Information” shall include, but not
be limited to:
(i) Financial information, such as Image’s earnings, assets, debts, prices,
pricing structure, volumes of purchases or sales or other financial data,
whether relating to Image generally, or to particular products, services,
geographic areas, or time periods;
(ii) Supply and service information, such as goods and services, supplier’s
names or addresses, terms of supply or service contracts, or of particular
transactions, or related information about potential suppliers, to the extent
that such information is not generally known to the public, and to the extent
that the combination of suppliers or use of a particular supplier, though
generally known or available, yields advantages to Image, the details of which
are not generally known;
(iii) Marketing information, such as details about ongoing or proposed marketing
programs or agreements by or on behalf of Image, sales forecasts or results of
marketing efforts or information about impending transactions;
(iv) Licensing or distribution information, such as details about ongoing or
proposed negotiations or agreements by or on behalf of Image, terms and details
of such negotiations or agreements or results of licensing or distribution
efforts or information about impending transactions;
(v) Customer information, such as any compilation of past, existing or
prospective customers, customers’ proposals or agreements between customers and
status of customers accounts or credit, or related information about actual or
prospective customers; and
(vi) Employee Information, such as information about an employee’s performance
and compensation structure.
(b) Confidential Information shall not include: (i) information already known to
Employee prior to the date on which Employee acquired such information from
Image; (ii) information generally available or known by the public; and
(iii) information acquired by the Employee from a third party not contractually
bound by any confidentiality agreement;
(c) Employee will return to Image, or destroy at Image’s discretion, all
documents containing Confidential Information, including all reproductions
thereof, at the earliest of: (i) demand thereof by Image; (ii) accomplishment of
the purpose for which they were furnished or created; or (iii) termination of
Employee’s employment with Image for any reason. Employee shall be entitled to
retain his rolodex, outlook and calendar.

 

5



--------------------------------------------------------------------------------



 



VIII. NON-SOLICITATION OF CUSTOMERS.
(a) Employee acknowledges that all customer files, records, documents, and data
information, as well as customer lists are special, valuable and unique assets
of Image and are essential to its continued business success.
(b) Employee agrees that, except for those customers listed by Employee on
Exhibit “A”, during the Term and for a period of one (1) year thereafter,
Employee will not, directly or indirectly, as an employee, owner, proprietor,
partner, joint venturer, shareholder, director, officer, independent contractor,
consultant, agent, beneficiary, or in any other capacity whatsoever, solicit any
client of Image for the purpose of providing any services or products directly
competitive to those of Image. Any entity or person shall be deemed a client of
Image if: (i) it was a client as of the date of termination of Employee’s
employment; or (ii) it was a client during the one (1) year period prior to the
date of termination of Employee’s employment. Employee further agrees that his
being prohibited from soliciting such clients is fair and reasonable, and does
not prevent his pursuit of employment in his field. The providing of competitive
products or services shall include but not be limited to video or audio software
production, acquisitions and distribution. The provisions of this Subparagraph
VIII(b) shall not apply in the event of a Termination Without Cause or a
Resignation by Employee for Good Cause.
IX. NON-SOLICITATION OF EMPLOYEES. Employee further agrees that, during the Term
and for a period of one (1) year following the termination for any reason of his
employment, and regardless of any claims that Image may have against Employee or
that Employee may have against Image, he will not directly or indirectly employ
or seek to employ any person who is employed by Image or induce any such person
to terminate employment with Image.
X. WORK FOR HIRE. Image shall be the sole and exclusive owner of all right,
title and interest in and to all Confidential Information and any and all works,
materials, ideas, products, services, developments, projects and other matters,
including, without limitation, all computer programs and source code, created,
suggested, submitted or otherwise worked on by Employee at any time during
Employee’s employment by Image (whether prior to or after the date hereof), and
all other results and proceeds of services performed by Employee (collectively,
the “Property”). Employee acknowledges and agrees that all Property shall be
considered a “work made for hire” for Image as that term is defined in §101 of
the 1976 Copyright Act. To the extent the Property, or any portion thereof, is
determined by a court of competent jurisdiction or administrative agency not to
be a “work made for hire”, Employee hereby assigns all proprietary rights in the
Property to Image without further compensation, and further agrees to execute
any and all documents deemed necessary or appropriate by Image to effectuate a
complete transfer of ownership of all rights to Image throughout the world.
Employee also agrees that the Image shall have the sole and exclusive right in
perpetuity to use, exploit, distribute and otherwise turn to account any or all
of the Property, and that Image may modify, change or alter all or any part of
the Property, all as Image may determine from time to time in its sole
discretion.

 

6



--------------------------------------------------------------------------------



 



XI. INJUNCTIVE RELIEF.
(a) Any material violation of the terms of Sections VII, VIII, IX or X hereof
will constitute a material breach of this Agreement and will cause Image
immediate and irreparable harm and that the damages which Image will suffer may
be difficult or impossible to measure. Therefore, upon any actual or impending
violation of Sections VII, VIII, IX or X hereof, Image shall be entitled to the
issuance by a court or arbitrator of a restraining order, preliminary and
permanent injunction, without bond, restraining or enjoining such violation by
Employee or any entity or person acting in concert with Employee. Such remedy
shall be additional to and not in limitation of any other remedy which may
otherwise be available to Image. Any arbitrator selected by the parties to
resolve any dispute arising from this Agreement or Employee’s employment with
Image shall have the power and authority to issue a restraining order, and
preliminary and permanent injunction, without bond, and Employee agrees to the
authority of any such arbitrator to do so.
(b) The covenants and agreements contained in Sections VII, VIII, IX or X hereof
are independent of any other provision of this Agreement or any other
understanding between the parties, and the existence of any claim or cause of
action of Employee against Image, of whatsoever nature, shall not constitute a
defense to the enforcement by Image of the covenants contained herein. In the
event the restrictive covenants contained in Sections VII, VIII, IX or X hereof
shall be adjudicated by any court of competent jurisdiction or arbitrator to be
partially or totally invalid or unenforceable for any reason, such covenants
shall be deemed modified to the extent necessary to render them valid and
enforceable under the laws of such jurisdiction, or shall be excised from this
Agreement, as circumstances may require, and said restrictive covenants, subject
to such modification or deletion, shall be enforced to the maximum extent and
scope permitted by the laws of such jurisdiction.
XII. ARBITRATION. Employee and Image agree to be bound by the Arbitration
Agreement contained in the Employee Handbook. Employee represents that he has
read and agrees to the Arbitration Agreement.
XIII. INDEMNIFICATION OF EMPLOYEE. Image will, to the maximum extent permitted
by applicable law and its charter and by-laws, indemnify and hold Employee
harmless against expenses (including reasonable attorney’s fees), judgments,
fines, settlements and other amounts actually and reasonably incurred in
connection with any proceeding arising by reason of Employee’s employment by
Image. Image shall advance to Employee any expenses incurred in defending any
proceeding to the maximum extent permitted by applicable law and its charter and
by-laws.
XIV. DEATH & DISABILITY.
(a) In the event of Employee’s death, notwithstanding Section I above, this
Agreement will automatically terminate on the last day of the calendar month in
which Employee’s death occurs. In the event of Employee’s Permanent Disability
(as defined below), notwithstanding Paragraph I above, Image shall have the
right to terminate this Agreement on the last day of the calendar month in

 

7



--------------------------------------------------------------------------------



 



which Employee’s Permanent Disability occurs. “Permanent Disability” shall mean
any disability rendering Employee unable to perform the essential functions of
his job hereunder, with or without reasonable accommodation, for a period in
excess of twelve (12) consecutive weeks, or six (6) months in the aggregate of
any twelve (12) month period; provided, however, that this Subparagraph XIV(a)
shall not diminish Employee’s right to take statutory leaves of absence under
the Family and Medical Leave Act or California Family Rights Act. Employee
acknowledges and agrees that as of the date hereof, Employee constitutes a “Key
Employee” for purposes of the Family and Medical Leave Act of 1993, as provided
in Section 825.217 of Title 29 of the Code of Federal Regulations.
(b) Upon termination of this Agreement pursuant to employee’s death or Permanent
Disability as described above, Employee (or employee’s heirs or assignees, as
applicable) shall be entitled to receive:

  (i)   Base Salary continuation for the remainder of the Term, plus for an
additional period of six (6) months;     (ii)   a prorated portion of
Discretionary Bonus, if any, otherwise payable pursuant to Subparagraph III(b)
for any partial fiscal year that has occurred prior to the expiration or early
termination of the Term;     (iii)   Insurance for the remainder of the Term,
and continuing for an additional period of six (6) months; and     (iv)   if
applicable, all life insurance benefits described in Subparagraph V(a).

XV. TERMINATION FOR CAUSE. In the event of “Cause” (as defined below), Image may
terminate this Agreement at any time effective upon delivery of written notice
to Employee. In any such event, and notwithstanding any provision of this
Agreement to the contrary, all of Image’s obligations hereunder will immediately
terminate without further liability. Moreover, after the date of such
termination, Employee shall not be entitled to receive any severance, fringe
benefits, compensation or other such rights, nor shall Employee be entitled to
receive any portion, pro-rata or otherwise, of the Discretionary Bonus otherwise
payable pursuant to Subparagraph III(b). For purposes of this Agreement, “Cause”
shall include, but is not limited to:
(a) Employee’s: (i) conviction of fraud or a felony; or (ii) material
dishonesty, willful misconduct or gross negligence in the performance of the
Duties hereunder; provided, however, that bona fide disputes as to expense
reimbursement shall not be deemed material dishonesty or breach by Employee of
any material provision of this Agreement;
(b) Employee’s breach of any material provision of this Agreement or any other
material agreement between Image and Employee;

 

8



--------------------------------------------------------------------------------



 



(c) Suspension of the Duties as a result of an unauthorized (i.e. not otherwise
permitted by this Agreement or applicable law, rule or regulation) leave of
absence for any reason;
(d) Employee’s express and intentional failure to follow any reasonable and
lawful direction from any Executive Officer or the Board; or
Employee shall be given written notice by Image of termination pursuant to
Subparagraphs (b) and (d) hereinabove, and Employee shall be provided, where
applicable, fifteen (15) days after notice of such breach to cure such breach.
XVI. TERMINATION WITHOUT CAUSE OR NON-RENEWAL BY IMAGE
If Image terminates this Agreement without Cause or if Image elects not to renew
the Agreement, Employee shall be entitled to receive, with no duty to mitigate:
(i) Base Salary continuation in accordance with Image’s normal payroll practices
for the remainder of the Term, plus for an additional period of six (6) months;
(ii) Discretionary Bonus, if any, in accordance with Image’s normal payroll
practices otherwise payable pursuant to Subparagraph III(b) for the remainder of
the Term; and
(iii) Insurance for the remainder of the Term, and continuing for an additional
period of six (6) months.
XVII. RESIGNATION BY EMPLOYEE FOR GOOD CAUSE
If Employee resigns for Good Cause, Employee shall be entitled to receive, with
no duty to mitigate:
(a) Base Salary continuation in accordance with Image’s normal payroll practices
for the remainder of the Term, plus for an additional period of six (6) months;
(b) Discretionary Bonus, if any, in accordance with Image’s normal payroll
practices otherwise payable pursuant to Subparagraph III(b) for the remainder of
the Term; and
(c) Insurance for the remainder of the Term, and continuing for an additional
period of six (6) months.
For the purposes of this Paragraph XVII, “Good Cause” shall mean:
(i) Image requires Employee to relocate outside Los Angeles County;
(ii) There is a material breach of this Agreement by Image which Image fails to
cure within fifteen (15) days after receipt of such notice;
(iii) There is a material change in Employee’s duties;

 

9



--------------------------------------------------------------------------------



 



(iv) There is a change in Employee’s reporting structure other than a direct
report to the Board of Directors, CEO, COO, CFO or President of Image or any
successor entity;
(v) There is a material reduction in Employee’s authority with respect to
performing his Duties; or
(vi) There is a reduction in Employee’s title.
XVIII. GENERAL PROVISIONS.
(a) Successors and Assigns. This Agreement is binding upon any successor or
assignee of Image. The parties hereto agree that Employee’s services are
personal and that Employee shall have no right to sell, transfer or assign this
Agreement in any manner whatsoever.
(b) Entire Understanding. This Agreement, as well as the Employee Handbook,
constitutes the entire understanding and agreement between the parties with
respect to the subject matter hereof, and supersedes: (i) any and all prior and
preliminary discussions; and (ii) any and all prior written or oral and any and
all contemporaneous written or oral agreements, understandings and negotiations
between the parties, including but not limited to prior written or oral
employment agreements and severance agreements, and, there are no warranties,
representations or other agreements between the parties in connection with the
subject matter hereof except as set forth or referred to herein. This Agreement
shall not be modified, amended or altered except by an instrument in writing
executed by the parties hereto.
(c) Severability. In case one or more of the provisions contained in this
Agreement (or any portion of any such provision) shall for any reason be held
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement (or any
portion of any such provision), but this Agreement shall be construed as if such
invalid, illegal or unenforceable provision (or portion thereof) had never been
contained herein.
(d) Waiver. The failure by Image, at any time, to require performance by
Employee of any of the provisions hereof, shall not be deemed a waiver of any
kind nor shall it in any way affect Image’s rights thereafter to enforce the
same.
(e) Notices. All notices, requests, demands and other communications provided
for by this Agreement shall be in writing and shall be deemed to have been given
24 hours after deposit there of for mailing at any general or branch United
States Post Office, enclosed in a registered or certified postpaid envelope and
addressed as follows:

         
 
  To Image:   IMAGE ENTERTAINMENT, INC.
 
      20525 Nordhoff Street — Suite 200
 
      Chatsworth, CA 91311
 
      Attn: Dennis Hohn Cho

 

10



--------------------------------------------------------------------------------



 



         
 
  To Employee:   JEFFREY FINK
 
      c/o Image Entertainment, Inc.
 
      20525 Nordhoff Street, Suite 200
 
      Chatsworth, CA 91311

The parties hereto may designate a different place at which notice shall be
given; provided, however, that any such notice of change of address shall be
effective only upon receipt.
(f) Good Faith. The parties hereto shall perform, fulfill and discharge their
duties and obligations hereunder in a reasonable manner in good faith.
(g) Governing Law. This Agreement and all rights, obligations and liabilities
arising hereunder shall be construed and enforced in accordance with the laws of
the State of California.
(h) Advice of Counsel. The parties represent and warrant that in executing this
Agreement, they have each had the opportunity to obtain independent financial,
legal, tax and other appropriate advice, and are relying upon any other party
(or the attorneys or other agents of such other party) for any such advice.
(i) Subject Headings and Defined Terms. Subject headings and choice of defined
terms are included for convenience only and shall not be deemed part of this
Agreement.
(j) Cumulative Rights and Remedies. The rights and remedies provided for in this
Agreement shall be cumulative; resort to one right or remedy shall not preclude
resort to another or to any other right or remedy provided for by law or equity.

 

11



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

         
IMAGE ENTERTAINMENT, INC.
      JEFFREY FINK
 
       
/S/ DAVID BORSHELL
      /S/ JEFFREY FINK
 
       
By: David Borshell
       
Title: Chief Operating Officer
       

 

12